Title: Thomas Boylston Adams to Abigail Adams, 1 June 1800
From: Adams, Thomas Boylston
To: Adams, Abigail


				
					My dear Mother
					Philadelphia 1st: June 1800
				
				I returned to the City the night before last on the 18th: day after my departure. My Father sat off on Tuesday and I found the house turned inside out. My own things were carefully packed up by Mr: Briesler and yesterday I had them removed to my lodgings in the same family that I was with last year.
				Mr: Briesler & family will be ready to sett out on Tuesday and will leave the house in good condition. I received from him the two demijohns of Wine, which were drawn off by your direction, for which I kindly thank you.
				My journey was safe & agreeable and has conduced much to my health, though even my complection is several shades darker for it. The Country thro’ which I travelled was rude enough; but growing daily in population & improvement. The land is excellent in many places—fertile & where the settlements are considerable, very well cultivated— I passed through the Shire or County towns of nine different Counties on the route & met with hospitable treatment every where, though the Company I kept was pretty generally with federal people— But the sovereign people of several Counties through which I passed are deeply and generally Antifederal in their politics. At Huntingdon 200 miles from the City, we met two of our Supreme Court Judges and several of the Country Lawyers— Being detained on the road a day by the rain, prevented our arriving so seasonably as we could have wished.
				On our return we passed through Northumberland and took a survey of Dr: Priestleys house & garden, externally. The house

consists of a two story frame building—painted white, with small wings on each side, pleasantly situated, and commanding a good prospect of the River Susquehannah— It is very much in the style, altogether, of a plain, neat & well finished New England Country house— I neither saw the owner, nor enquired if he were at home, but on my arrival at Sunbury was informed by my friend Mr: Charles Hall that the philosopher was on the spot—
				I hope my jaunt has furnished me with a stock of health sufficient to last me the Summer through— In the Fall I shall make another excursion.
				I have not heard when my father intends to return from Washington, but I presume in the course of a month, if not sooner—
				Present me kindly & affectionately to all our friends at the Eastward and believe me with all love & duty / Your Son
				
					T B Adams
				
				
					PS. On my return I received a letter from Mr: Pitcairn from Hamburg of the 7th: of April, but he says nothing of my brother.
				
			